Citation Nr: 1642968	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a left arm injury, status post internal fixation surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1976 to April 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that during service, in April 1978, the Veteran sustained a fracture of his left arm after falling off a cliff.  In May 1978, he underwent an open reduction and internal fixation of fracture.  Follow up evaluations include a May 1979 notation that he had fractured his left radius and ulna, with steel plate insertion into the left forearm.  He was evaluated for decreased weight bearing due to the arm fracture in July 1979.  An X-ray study in November 1979 showed that he had a non-healed fracture of the ulna that was asymptomatic.  This was noted on a February 1980 examination for separation from service, when additional surgery was recommended.  The examination report shows that the Veteran was to follow up this recommendation at VA.  The Board notes that, if additional surgery was undertaken, any reports have not been associated with the claims folder.  

The Veteran was afforded a VA compensation examination in February 2011 that showed that the Veteran had chief complaints of numbness in the left hand following his injury.  While the examiner opined that there was no medical nexus between the current numbness and the fracture sustained during service, the Board notes that there were no findings regarding possible nonunion of the ulna, surgical scars resulting from the surgery, or whether the plate placed during service remained in place.  As such, the Board finds the examination to be inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to furnish a complete list of any medical care providers from whom he received treatment of his left arm fracture following service.  After obtaining any necessary consent, the AOJ should contact any private medical care provider or VA medical facility and request copies, for association with the claims folder, of any and all pertinent records of treatment.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any residuals of a left arm fracture, status post internal fixation surgery.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any residuals of a left arm fracture are related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  The examiner should comment on/explain any findings regarding scars, neurological complaints and ulnar non-union.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

